Examiner’s Statement of Reasons for Allowance


As a result of a pre-appeal conference request filed 10/7/2020 and conference conducted on 10/22/2020, Claims 1-15 are allowed for the following reasons.  Claims 1-15 are not rejected under 35 U.S.C. § 101, because they are directed to a judicial exception (e.g., an abstract idea, etc.) but recite a practical application and/or significantly more. More particularly, the claims recite inventions encompassing a computer-centric solution to the problem summarized at ¶¶ [0002]-[0003] of the specification:
[0002] Virtual and electronic payment cards are becoming increasingly more popular. Users often apply for and receive virtual or electronic payment card information online, and some websites provide such payment cards on demand.
[0003] Payment card information, such as the card number, expiration date, and card validation value (CVV) code, must be transmitted and displayed in accordance with Payment Card Industry (PCI) standards. Many businesses want to be able to display virtual or electronic payment cards on their website on demand, but prefer to do so without having to worry about PCI compliance, which is expensive to implement. This is especially the case for businesses that offer a branded payment card provided by a third-party. Therefore, there is demand for a solution that enables payment card data to be transmitted and displayed on a website without requiring the website’s Webserver to be PCI-compliant.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.(2014); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/ fdsys/pkg/ FR-2014-12- 16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; and memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-15 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards providing security by limiting access to payment information during an online transaction, which is a long standing commercial activity.  Under step 2a-prong 2, however, the broadest claims (e.g., Claim 1) recites a practical application of the exception, because the extraneous limitations (using a token to unlock a sandbox container on a webpage, said sandbox being linked to the server) presents a practical application of the abstract idea.  That is to say, the invention employs a token-generated sandbox for communicating between a client web-page and server, which is one practical application of providing security and limiting access to payment information across the internet.   As such, the Claims are patent eligible.
The claims overcome the prior art references of record (PARR) primarily because the PARR fail to disclose or teach the totality of the claim limitations, including for example, the language added via amendment dated 5/4/2020, without improper hindsight and piecemeal. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082. The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.